Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 1 of 6 Page ID #:1




  1   P. Kristofer Strojnik, SBN 242728
      Law Offices of Peter Strojnik
  2   pstrojnik@strojniklaw.com
  3   Esplanade Center III, Suite 700
      2415 East Camelback Road
  4   Phoenix, Arizona 85016
  5   415.450.0100 (tel.)

  6   Attorneys for Plaintiff
  7                              UNITED STATES DISTRICT COURT
  8
                               CENTRAL DISTRICT OF CALIFORNIA
  9
      THERESA BROOKE, a married woman
 10
      dealing with her sole and separate claim,      Case No:
 11
                              Plaintiff,             VERIFIED COMPLAINT
 12
 13   vs.                                            (JURY TRIAL DEMANDED)

 14   UNIWELL HOTEL INC., a California
      corporation dba Holiday Inn Buena Park,
 15
 16                           Defendant.
 17          Plaintiff Theresa Marie Brooke alleges:
 18                                            PARTIES
 19          1.      Plaintiff Theresa Brooke is a married woman. Plaintiff is legally disabled,
 20   and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2),
 21   the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the
 22   California Unruh Civil Rights Act. Plaintiff ambulates with the aid of a wheelchair due
 23   to the loss of a leg.
 24          2.      Defendant, Uniwell Hotel Inc., owns and/or operates and does business as
 25   the hotel Holiday Inn Buena Park located at 7000 Beach Boulevard in Buena Park,
 26   California. Defendant’s hotel is a public accommodation pursuant to 42 U.S.C. §
 27
 28
Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 2 of 6 Page ID #:2




  1   12181(7)(A), which offers public lodging services. On information and belief,
  2   Defendant’s hotel was built or renovated after March 15, 2012.
  3                                          JURISDICTION
  4          3.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 42
  5   U.S.C. § 12188.
  6          4.      Plaintiff’s claims asserted herein arose in this judicial district and
  7   Defendant does substantial business in this judicial district.
  8          5.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (c)
  9   in that this is the judicial district in which a substantial part of the acts and omissions
 10   giving rise to the claims occurred.
 11                                          ALLEGATIONS
 12          6.      Plaintiff alleges that Defendant’s hotel does not have an access aisle at the
 13   passenger loading zone adjacent to the hotel lobby in violation of Section 503 of the
 14   2010 Standards.
 15          7.      Plaintiff formerly worked in the hospitality industry and her husband
 16   works in the travel industry. She and her husband are avid travelers to California for
 17   purposes of leisure travel and to “test” whether various hotels comply with disability
 18   access laws.
 19          8.      Plaintiff and her husband traveled to Los Angeles and Orange County in
 20   mid March of this year for purposes of leisure and to test accessibility at local hotels in
 21   anticipation of a further month-long trip to Pasadena area, Los Angeles and Orange
 22   County in June of this year.
 23          9.      During this trip, Plaintiff personally visited Defendant’s hotel.
 24   Defendant’s hotel has a passenger loading zone because the pickup and dropoff area
 25   directly outside of the lobby is designed and intended as a loading zone.
 26          10.     While at Defendant’s hotel, she discovered that Defendant’s hotel has a
 27   barrier to entry, which is that the passenger loading zone does not have an access aisle.
 28   The requirement of an access aisle at a passenger loading zone relates to Plaintiff’s


                                                  2
Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 3 of 6 Page ID #:3




  1   disability of not having one leg and being forced to use a wheelchair because access
  2   aisles are required so persons in a wheelchair can maneuver without threat of danger
  3   from other vehicles and without other encumbrances blocking their pathway. The
  4   lobby, therefore, is inaccessible to Plaintiff by way of the passenger loading zone
  5   because there is no access aisle.
  6          11.     Plaintiff gained actual and personal knowledge of a barrier while visiting
  7   Defendant’s hotel, and as a result, she was deterred from entering the hotel. She will not
  8   re-visit the hotel until notice is provided of remediation. Returning would be futile, and
  9   since she will not return until remediation is provided, a repeat of the injury is not
 10   possible. She is hopeful that by the time she returns in June of this year, Defendant’s
 11   hotel will have removed the barrier so that she can freely and equally enter the lobby
 12   from the passenger loading zone.
 13          12.     An illustration of a correct access aisle is provided below:
 14
 15
 16
 17
 18
 19          13.     The following photograph shows what a correct access aisle (arrow
 20   pointing to it) looks like:
 21
 22
 23
 24
 25
 26
 27
 28


                                                 3
Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 4 of 6 Page ID #:4




  1
             14.    Defendant’s hotel passenger loading zone does not have the access aisle
  2
      depicted in the illustration and photograph in Paragraphs 12 and 13 above. Plaintiff has
  3
      documented the violation.
  4
             15.    Should Defendant provide an access aisle prior to Plaintiff’s June trip, she
  5
      will return to the hotel and access the hotel as other able-bodied patrons are able to do.
  6
             16.    It is readily achievable to modify the hotel to provide an access aisle.
  7
      Provision of an access aisle is extremely inexpensive.
  8
             17.    Without injunctive relief, Plaintiff and others will continue to be unable to
  9
      independently use Defendant’s hotel in violation of her rights under the ADA.
 10
                                      FIRST CAUSE OF ACTION
 11
 12          18.    Plaintiff incorporates all allegations heretofore set forth.

 13          19.    Defendant has discriminated against Plaintiff and others in that it has

 14   failed to make its public lodging services fully accessible to, and independently usable

 15   by, individuals who are disabled in violation of 42 U.S.C. § 12182(a) and §

 16   121282(b)(2)(iv) and the 2010 Standards, as described above.

 17          20.    Defendant has discriminated against Plaintiff in that it has failed to

 18   remove architectural barriers to make its lodging services fully accessible to, and

 19   independently usable by individuals who are disabled in violation of 42 U.S.C.

 20   §12182(b)(A)(iv) and the 2010 Standards, as described above. Compliance with the

 21   2010 Standards would neither fundamentally alter the nature of Defendant’s lodging

 22   services nor result in an undue burden to Defendant.

 23          21.    In violation of the 2010 Standards, Defendant’s hotel passenger loading

 24   zone does not have a disability access aisle as required by Section 503 of the Standards.

 25          22.    Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) and the 2010 Standards,

 26   as described above, is readily achievable by the Defendant. Id. Readily achievable

 27   means that providing access is easily accomplishable without significant difficulty or

 28   expense.


                                                4
Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 5 of 6 Page ID #:5




  1          23.      Defendant’s conduct is ongoing, and Plaintiff invokes her statutory right
  2   to declaratory and injunctive relief, as well as costs and attorneys’ fees.
  3          24.      Without the requested injunctive relief, Defendant’s non-compliance with
  4   the ADA’s requirements that its passenger loading zone be fully accessible to, and
  5   independently useable by, disabled people is likely to recur.
  6          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
  7                a. Declaratory Judgment that at the commencement of this action Defendant
                      was in violation of the specific requirements of Title III of the ADA
  8                   described above, and the relevant implementing regulations of the ADA;
  9
                   b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
 10                   36.504(a) which directs Defendant to take all steps necessary to bring its
 11                   passenger loading zone into full compliance with the requirements set
                      forth in the ADA;
 12
                   c. Payment of costs and attorney’s fees;
 13
 14                d. Provision of whatever other relief the Court deems just, equitable and
                      appropriate.
 15
                                       SECOND CAUSE OF ACTION
 16
 17          25.      Plaintiff realleges all allegations heretofore set forth.
 18          26.      Defendant has violated the Unruh by denying Plaintiff equal access to its
 19   public accommodation on the basis of her disability as outlined above.
 20          27.      Unruh provides for declaratory and monetary relief to “aggrieved
 21   persons” who suffer from discrimination on the basis of their disability.
 22          28.      Plaintiff has been damaged by the Defendant’s non-compliance with
 23   Unruh.
 24          29.      Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other
 25   relief as the Court considers appropriate, including monetary damages in an amount of
 26   $4,000.00, and not more.
 27          30.      Pursuant to Unruh, Plaintiff is entitled to attorney’s fees and costs in an
 28   amount to be proven at trial.


                                                   5
Case 8:21-cv-00546-DOC-ADS Document 1 Filed 03/23/21 Page 6 of 6 Page ID #:6




  1          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
  2             a. Declaratory Judgment that at the commencement of this action Defendant
                   was in violation of the specific requirements of Unruh; and
  3
  4             b. Permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
                   36.504(a) which directs Defendant to take all steps necessary to bring its
  5                passenger loading zone into full compliance with the requirements set
  6                forth in the ADA;

  7             c. Payment of costs and attorney’s fees;
  8             d. Damages in the amount of $4,000.00, the statutory minimum, and not
  9                more; and

 10             e. Provision of whatever other relief the Court deems just, equitable and
                   appropriate.
 11
                                  DEMAND FOR JURY TRIAL
 12
             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
 13
      demands a jury trial on issues triable by a jury.
 14
 15
             RESPECTFULLY SUBMITTED this 22d day of March, 2021.
 16
                                                 /s/ P. Kristofer Strojnik
 17                                              P. Kristofer Strojnik (242728)
 18                                              Attorneys for Plaintiff

 19                                         VERIFICATION
 20
             I declare under penalty of perjury that the foregoing is true and correct.
 21
                           DATED this 22d day of March, 2021.
 22
 23
 24
 25
 26          Theresa Marie Brooke

 27
 28


                                                6
